DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examination Note – Access to Relevant Prior Art Initiative
This application has been entered in the Access to Relevant Prior Art Initiative. A Notice of Imported Citations (PTO-2332) was issued on 21 October 2020 providing notice that identified citations from the Information Disclosure Statements and/or PTO-892s of the parent application 15/887,659 had been imported to the instant application. A Notice of Consideration (PTO-2333) has been included with this action providing notice of consideration of these citations by the Examiner. See the 21 October 2020 Notice of Imported Citations (PTO-2332) for more details. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment wherein “the curved intermediate section of each flow path has a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outward toward and is connected to the respective outlet section” (claims 6, 13 & 20) must be shown or the features canceled from the claims.  No new matter should be entered.
It is noted that this feature might be present in the figures as currently presented (e.g., in fig. 3B) but it is not so described in the specification and it is not readily apparent from the figures which features shown, if any, correspond to the recited “first portion” and “second portion” as claimed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification as currently presented fails to provide proper antecedent basis for the limitations of claims 6, 13 & 20, wherein the curved intermediate section of each flow path has a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outward toward and is connected to the respective outlet section. See related 35 U.S.C. 112(b) rejections below. 
Claim Objections
Claim 3 is objected to because of the following informality:
Line 4: “the first and second axes” should read “the first and second inlet axes”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 & 10 each recite “the inlet section of each of the second flow paths is oriented along a respective second inlet axis that is parallel to but spaced from the first inlet axis” (claim 1, lines 12-13; claim 10, lines 15-16) which renders the respective claims indefinite for several reasons. 
First, the above limitation appears to suggest that there is a single “first inlet axis” however, the claim establishes that each of the plurality of first flow paths comprises a respective first inlet axis, rendering the scope of the above limitation unclear. 
Next, as set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In the instant case, as best understood in view of the specification, the axes of the second flow paths do not actually appear to be “parallel” to those of the first flow paths as claimed, but are rotationally offset. Instead, all of the axes of the first flow paths are understood to be arranged along a plane perpendicular to the longitudinal axis of the unitary body, and the axes of the second flow paths are arranged along a plane parallel to the first plane, but offset from the first plane; or some variation thereof. 
claims 3 & 10 is a relative term which renders the claims indefinite.  The term "substantially cylindrical" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Regarding claims 4 & 11, as in the rejections of claims 1 & 10 above, the limitation of “the plurality of second flow paths are rotated…relative to the plurality of first flow paths” appears to be incompatible with the limitation of claims 1 & claim 10 wherein the second inlet axes are parallel to the first inlet axis. If the flow paths are rotated, it is unclear how the inlets could still be parallel. 

Claims 6, 13 & 20 recite “wherein the curved intermediate section of each flow path has a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outward toward and is connected to the respective outlet section”. 
As set forth in MPEP § 2173.03, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty.
In the instant case, while there are several potential ways in which the applicant’s disclosed embodiments (i.e., as shown in the figures) might be seen as providing support for this subject matter, the specification does not clearly describe this feature so it is unclear what portions of the applicant’s disclosed embodiments are actually intended to correspond to the claimed “first portion” and “second portion”, causing the claims to take on an unreasonable degree of uncertainty. 
claims 8 & 16 are relative terms which render the respective claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency on at least one rejected claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 & 16-20 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sander et al. (DE102015005611A1; cited in applicant’s IDS received 13 July 2020; hereafter Sander). 
Examiner’s Note: for expediency and consistency, references to the specification of Sander will be instead made to corresponding US 2018/0283580 A1 (also cited in applicant’s IDS received 13 July 2020), which claims priority to the original German language document above. This US patent application publication would otherwise qualify as prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, Sander discloses (figs. 1-8) a fluid pressure reduction device (e.g. throttle piston 11b as in Fig. 1b) for use in a fluid flow control device, the fluid pressure reduction device comprising: 
a unitary body (i.e. 11b; shown in fig. 1b as being a unitary element) having an inner wall (i.e. radially inner wall of the tubular element 11b; “Inner” in annotated partial fig. 1b, below) and an outer wall (i.e. radially outer wall of the tubular element 11b; “Outer”, below) spaced radially outward of the inner wall (i.e. spaced by the thickness of the circumferential wall); 
a plurality of first flow paths (i.e. a first set of flow paths 41; e.g. the bottom-most row of flow paths 41 indicated at “First” in annotated fig. 1, below; and every other row above having vertically aligned paths [i.e. rows 1, 3, 5, etc.]) defined between the inner wall and the outer wall of the body (as shown), each of the first flow paths comprising an inlet section (43; see figs. 3 & 6), an outlet section (45; see fig. 3), and a curved intermediate section (e.g. 51 as in fig. 3) between the inlet and outlet sections, wherein the inlet section of each of the first flow paths is oriented along a respective first inlet axis (see para 30, lines 1-3; “In a preferred embodiment…the channel is straight at the channel inlet wherein the linear spiral axis essentially lies in the channel center”); and 
a plurality of second flow paths (i.e. a second set of flow paths 41; e.g. the second-to-bottom row of flow paths 41 indicated at “Second” in annotated fig. 1, below; and every other 
wherein each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path (see below).

    PNG
    media_image1.png
    224
    411
    media_image1.png
    Greyscale








Regarding the limitation above wherein “each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path”, as shown in fig. 4, Sander discloses that the flow paths, after an inlet portion, may divide into adjacent, parallel flow paths (63 & 65 as shown). In this way, the adjacent flow paths may thereby share a common inlet. 
Sander further discloses (para. 41, lines 9-13): “Preferably, the channel extensions extend parallel next to each other towards the outlet side of the throttle body, however, [they] 
In other words, Sander further discloses that the parallel flow paths, which share a common inlet, may merge again and be brought together into a common channel before the outlet. When arranged in such a manner, the fluid pressure reduction device of Sander would read on the claimed limitation wherein each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path.
As a result, all of the limitations of claim 1 are met. 

Regarding claim 2, Sander further discloses the additional limitations wherein the inlet sections (43) of the first flow paths and the inlet sections (also 43) of the second flow paths are formed in the inner wall, and wherein the outlet sections of the first flow paths and the outlet sections of the second flow paths are formed in the outer wall.
As shown in fig. 1b, the fluid flows along direction S from the chamber 7 in communication with the inner wall (and thus the inlet sections) toward chamber 9, in communication with the outer wall (and thus the outlet sections). As a result, the sections formed in the inner wall may be considered the inlet sections and the sections formed in the outer wall may be considered the outlet sections.
See also paragraph 47: “The flow direction of the process fluid through the process fluid line is indicated by arrow S. It shall be clear that the flow direction could also be reversed…the throttle body 11b comprises a plurality of channels 41 which extend from the upstream to the downstream outer surface of the corresponding throttle body”.
Furthermore, the contrast between “inlet” and “outlet” in these instances amounts to a recitation of intended use of the device especially because, as mentioned, the flow direction could be reversed. 

claim 3, Sander further discloses the additional limitations wherein the unitary body (11b) comprises a central opening (as shown in fig. 11b; central opening communicating chamber 7 to the flow paths) and a substantially cylindrical perimeter (i.e. the tubular wall) surrounding the central opening, the central opening defining a central longitudinal axis (25) of the unitary body, and wherein the first and second axes are perpendicular to the central longitudinal axis.
See para. 36, lines 14-17: “For a sleeve-shaped or tubular throttle body an essentially radial flow direction is achieved by a perpendicular channel orientation at the channel inlet and/or channel outlet with regard to the sleeve body” and para. 61, lines 1-6: “In a preferred embodiment…the screw axis A is straight and extends essentially radially with regard to the symmetry axis 25”. 

Regarding claim 4, Sander further discloses the additional limitations wherein the plurality of second flow paths (“Second”, above) are rotated about the central longitudinal axis (25) relative to the plurality of first flow paths (“First”, above), such that the plurality of second flow paths are offset from the plurality of first flow paths (as shown in fig. 1b and described above).
See also, para. 52, lines 11-18: “the openings of the channels 41 arranged radially externally at the throttle piston 11b… are arranged offset with respect to each other in an axial direction of the throttle piston 11b, such that the throughflow cross-section of the channels 41 released by the valve seat 5, respectively the throttle piston guide 21b, may be increased as constantly as possible.”. 



claim 5, Sander further discloses the additional limitations wherein for each of the first and second flow paths (41), the inlet section (43) has a cross-sectional area that is smaller than a cross-sectional area of a respective outlet section (45) associated with the inlet section.
See claim 9: “an area of the circular channel cross-section between the channel inlet and the channel outlet, at least section-wisely, continuously increases or continuously decreases”. 
See also para. 37, especially lines 9-16: “In order to prevent cross-section jumps which would cause a gradual or step-shaped channel course, wherein cavitation potentially at the step could not be prevented, the surface in the course from the channel inlet to the channel outlet preferably continuously increases and/or decreases. In particular, at the channel outlet the surface of the channel section may increase”; and para. 39. 

Regarding claim 6, Sander further discloses the additional limitations wherein the curved intermediate section of each of the first and second flow paths has a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section. 
In particular, the curved intermediate sections of Sander (e.g. 51 as in fig. 3) may be seen as having a first portion (e.g. including sections D1, D2 and D3) connected to and extending radially outwardly from a respective inlet section (43); and a second portion (e.g., including sections D4, D5 and D6) directly connected to the first portion and extending radially outwardly toward and connected to the respective outlet section (45). While described with respect to a single flow path for simplicity, the same division of the intermediate section into first and second portions would also apply when adjacent flow paths share a common inlet and outlet. 
claim 7, Sander further discloses the additional limitations wherein the outlet section (45) of each of the first flow paths is oriented along a first outlet axis that is parallel to but spaced from the first inlet axis of a respective inlet section (43).
In particular, Sander teaches (para. 61, lines 6-12): “With regard to a surface perpendicular to the axis of the valve cage 21, the screw axis A of a channel 41 may, however, also be angled such that a path or path distance of the channel through the throttle body in comparison to a non-angled orientation of the screw axis A is increased or lengthened.” As stated previously, Sander also teaches (para. 36, lines 14-17): “For a sleeve-shaped or tubular throttle body an essentially radial flow direction is achieved by a perpendicular channel orientation at the channel inlet and/or channel outlet with regard to the sleeve body”. 
The radially/perpendicularly oriented inlet and outlet sections, combined with the disclosed angled screw axis, results in the claimed limitation wherein the outlet section of each of the first flow paths is oriented along a first outlet axis that is parallel to but spaced from the first inlet axis of a respective inlet section, the angled nature of the screw axis causing the spacing therebetween.

Regarding claim 8, Sander further discloses the additional limitations wherein the curved intermediate section (i.e. 51; see fig. 3) of each of the first and second flow paths comprises a gradual, semi-circular shape that does not include any abrupt directional changes.
In particular, as shown in figure 3, the curved intermediate section is formed of a number of gradual helix structures which may be considered to be formed from a plurality of semi-circular shapes. In particular, especially when viewed along the screw axis A, the circular helix structures would be considered circular, thereby comprising semi-circular segments. By way of example, the 7 full windings shown in figure 3 may be considered as 14 semi-circular shapes (i.e. each shape being half a winding). Furthermore, as shown, the shapes as shown are gradual and do not include any abrupt directional changes. See also paragraph 28: “In a 

Regarding claim 9, Sander further discloses the additional limitations wherein each of the first flow paths intersects with one or more adjacent first flow paths, and wherein each of the second flow paths intersects with one or more adjacent second flow paths.
As described in the rejection of claim 1 above, Sander discloses in fig. 4 and para. 41 that the flow paths may comprise adjacent flow paths that share a common inlet and outlet. When configured in this manner, each of the first flow paths would intersect at least one adjacent first flow path at the common inlet and common outlet. Similarly, each of the second flow paths configured in this manner would intersect at least one adjacent second flow path at the common inlet and outlet, thereby meeting the limitations of the claim. 

Regarding claim 10, Sander discloses (figs. 1-8) a fluid pressure reduction device (e.g. throttle piston 11b as in fig. 1b) for use in a fluid flow control device, the fluid pressure reduction device comprising: 
a unitary body (i.e. 11b; shown in fig. 1b as being a unitary element) comprising a central opening (as shown in fig. 11b; central opening communicating chamber 7 to the flow paths) and a substantially cylindrical perimeter (i.e. the tubular wall) surrounding the central opening, the central opening defining a central longitudinal axis (25), and the substantially cylindrical perimeter having an inner wall (i.e. radially inner wall of the tubular element 11b; “Inner” in annotated partial fig. 1b, above) and an outer wall (i.e. radially outer wall of the tubular element 11b; “Outer”, above) spaced radially outward of the inner wall (i.e. spaced by the thickness of the circumferential wall); 
a plurality of first flow paths (i.e. a first set of flow paths 41; e.g. the bottom-most row of flow paths 41 indicated at “First” in annotated fig. 1, above; and every other row above having 
a plurality of second flow paths (i.e. a second set of flow paths 41; e.g. the second-to-bottom row of flow paths 41 indicated at “Second” in annotated fig. 1, above; and every other row above having vertically aligned paths [i.e. rows 2, 4, 6, etc.]) defined between the inner wall and the outer wall of the body (as shown), each of the second flow paths comprising an inlet section (43; as in the first flow paths), an outlet section (45), and a curved intermediate section (e.g. 51) between the inlet and outlet sections, wherein the inlet section of each of the second flow paths is oriented along a respective second inlet axis (i.e. the channel inlets are also straight, as above) that is parallel to but spaced from the first inlet axis (as shown in annotated figure 1b, every other row of flow paths is rotationally and vertically offset from the adjacent rows, such that the second inlet axes are parallel to but offset from the first inlet axes), and
wherein each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path (see below).

Regarding the limitation above wherein “each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path”, as shown in fig. 4, Sander discloses that the flow paths, after an inlet 
Sander further discloses (para. 41, lines 9-13): “Preferably, the channel extensions extend parallel next to each other towards the outlet side of the throttle body, however, [they] may also merge or be brought together into a common channel section which, again, may be three-dimensional spiral-shaped”. 
In other words, Sander further discloses that the parallel flow paths, which share a common inlet, may merge again and be brought together into a common channel before the outlet. When arranged in such a manner, the fluid pressure reduction device of Sander would read on the claimed limitation wherein each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path.
As a result, all of the limitations of claim 10 are met.

Regarding claim 11, Sander further discloses the additional limitations wherein the plurality of second flow paths (“Second”, above) are rotated about the central longitudinal axis (25) relative to the plurality of first flow paths (“First”, above), such that the plurality of second flow paths are offset from the plurality of first flow paths (as shown in fig. 1b and described above).
See also, para. 52, lines 11-18: “the openings of the channels 41 arranged radially externally at the throttle piston 11b… are arranged offset with respect to each other in an axial direction of the throttle piston 11b, such that the throughflow cross-section of the channels 41 released by the valve seat 5, respectively the throttle piston guide 21b, may be increased as constantly as possible.”.


claim 12, Sander further discloses the additional limitations wherein for each of the first and second flow paths (41), the inlet section (43) has a cross-sectional area that is smaller than a cross-sectional area of a respective outlet section (45) associated with the inlet section.
See claim 9: “an area of the circular channel cross-section between the channel inlet and the channel outlet, at least section-wisely, continuously increases or continuously decreases”. 
See also para. 37, especially lines 9-16: “In order to prevent cross-section jumps which would cause a gradual or step-shaped channel course, wherein cavitation potentially at the step could not be prevented, the surface in the course from the channel inlet to the channel outlet preferably continuously increases and/or decreases. In particular, at the channel outlet the surface of the channel section may increase”; and para. 39.

Regarding claim 13, Sander further discloses the additional limitations wherein the curved intermediate section of each of the first and second flow paths has a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section. 
In particular, the curved intermediate sections of Sander (e.g. 51 as in fig. 3) may be seen as having a first portion (e.g. including sections D1, D2 and D3) connected to and extending radially outwardly from a respective inlet section (43); and a second portion (e.g., including sections D4, D5 and D6) directly connected to the first portion and extending radially outwardly toward and connected to the respective outlet section (45). While described with respect to a single flow path for simplicity, the same division of the intermediate section into first and second portions would also apply when adjacent flow paths share a common inlet and outlet. 
claim 14, Sander further discloses the additional limitations wherein the outlet section (45) of each of the first flow paths is oriented along a respective first outlet axis that is parallel to but spaced from the first inlet axis of a respective inlet section (43).
In particular, Sander teaches (para. 61, lines 6-12): “With regard to a surface perpendicular to the axis of the valve cage 21, the screw axis A of a channel 41 may, however, also be angled such that a path or path distance of the channel through the throttle body in comparison to a non-angled orientation of the screw axis A is increased or lengthened.” As stated previously, Sander also teaches (para. 36, lines 14-17): “For a sleeve-shaped or tubular throttle body an essentially radial flow direction is achieved by a perpendicular channel orientation at the channel inlet and/or channel outlet with regard to the sleeve body”. 
The radially/perpendicularly oriented inlet and outlet sections, combined with the disclosed angled screw axis, results in the claimed limitation wherein the outlet section of each of the first flow paths is oriented along a first outlet axis that is parallel to but spaced from the first inlet axis of a respective inlet section, the angled nature of the screw axis causing the spacing therebetween.

Regarding claim 16, Sander further discloses the additional limitations wherein the curved intermediate section (i.e. 51; see fig. 3) of each of the first and second flow paths comprises a gradual, semi-circular shape that does not include any abrupt directional changes.
In particular, as shown in figure 3, the curved intermediate section is formed of a number of gradual helix structures which may be considered to be formed from a plurality of semi-circular shapes. In particular, especially when viewed along the screw axis A, the circular helix structures would be considered circular, thereby comprising semi-circular segments. By way of example, the 7 full windings shown in figure 3 may be considered as 14 semi-circular shapes (i.e. each shape being half a winding). Furthermore, as shown, the shapes as shown are gradual and do not include any abrupt directional changes. See also paragraph 28: “In a 

Regarding claim 17, Sander further discloses the additional limitations wherein each of the first flow paths intersects with one or more adjacent first flow paths, and wherein each of the second flow paths intersects with one or more adjacent second flow paths.
As described in the rejection of claim 10 above, Sander discloses in fig. 4 and para. 41 that the flow paths may comprise adjacent flow paths that share a common inlet and outlet. When configured in this manner, each of the first flow paths would intersect at least one adjacent first flow path at the common inlet and common outlet. Similarly, each of the second flow paths configured in this manner would intersect at least one adjacent second flow path at the common inlet and outlet, thereby meeting the limitations of the claim.

Regarding claim 18, Sander discloses a method of manufacturing, comprising: 
creating a fluid pressure reduction device (e.g. throttle piston 11b in fig. 1b) using an additive manufacturing technique (para. 48: such throttle bodies…may be manufactured…by means of generative manufacturing methods, such as laser sintering, 3D printing, or the like”), the creating comprising: 
forming a body (11b) having an inner wall (i.e. radially inner wall of the tubular element 11b; “Inner” in annotated partial fig. 1b, above) and an outer wall (i.e. radially outer wall of the tubular element 11b; “Outer”, above) spaced radially outward of the inner wall; and 
forming a plurality of flow paths (41) in the body between the inner wall and the outer wall of the body, each of the flow paths comprising an inlet section (i.e. 43; fig. 3) formed in the inner wall (see para. 47; flow direction of ‘S’ in fig. 1b, from chamber 7 at the inner wall to chamber 9 at the outer wall), an outlet section (45; fig. 3) formed in the outer wall, and a curved intermediate section (e.g. 51 as in fig. 3) between the inlet and outlet sections (as shown), 


Regarding the limitation above wherein “each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path”, as shown in fig. 4, Sander discloses that the flow paths, after an inlet portion, may divide into adjacent, parallel flow paths (63 & 65 as shown). In this way, the adjacent flow paths may thereby share a common inlet. 
Sander further discloses (para. 41, lines 9-13): “Preferably, the channel extensions extend parallel next to each other towards the outlet side of the throttle body, however, [they] may also merge or be brought together into a common channel section which, again, may be three-dimensional spiral-shaped”. 
In other words, Sander further discloses that the parallel flow paths, which share a common inlet, may merge again and be brought together into a common channel before the outlet. When arranged in such a manner, the fluid pressure reduction device of Sander would read on the claimed limitation wherein each flow path of the plurality of first and second flow paths shares share a common inlet and a common outlet with an adjacent respective flow path.

As Sander discloses a fluid pressure reduction device having the above recited elements and further teaches that the device may be formed via an additive manufacturing technique, all of the limitations of claim 18 are met. 

Regarding claim 19, Sander further discloses the additional limitation wherein the additive manufacturing technique comprises 3d printing (as above, see para. 48, lines 3-4: “Such throttle bodies…may be manufactured… by means of generative manufacturing methods such as laser sintering, 3D printing, or the like…”).
claim 20, Sander further discloses the additional limitations wherein the curved intermediate section of each of the plurality of flow paths has a first portion that is connected to and extends radially outwardly from the respective inlet section, and a second portion that is directly connected to the first portion and extends radially outwardly toward and is connected to the respective outlet section. 
In particular, the curved intermediate sections of Sander (e.g. 51 as in fig. 3) may be seen as having a first portion (e.g. including sections D1, D2 and D3) connected to and extending radially outwardly from a respective inlet section (43); and a second portion (e.g., including sections D4, D5 and D6) directly connected to the first portion and extending radially outwardly toward and connected to the respective outlet section (45). While described with respect to a single flow path for simplicity, the same division of the intermediate section into first and second portions would also apply when adjacent flow paths share a common inlet and outlet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Sander as applied to claim 10 above, and further in view of Eilers et al. (US 2016/0123477; hereafter Eilers).
Regarding claim 15, Sander reads on the additional limitations wherein the outlet sections of the plurality of first flow paths are oriented at a first angle relative to the central longitudinal axis, and wherein the outlet sections of the plurality of second flow paths are 
Eilers discloses (fig. 4) a fluid pressure reduction device (122) for use in a fluid control device (see fig. 1) comprising a first plurality of flow paths (140) having an outlet oriented at a first angle relative to the central longitudinal axis (para. 23, lines 2-6: i.e., substantially perpendicular, between 85 and 95 degrees relative to the central longitudinal axis B), and a second plurality of flow paths (142), positioned above and below the first plurality of flow paths, with outlet sections oriented at a second angle relative to the central longitudinal axis (as shown at C), the second angle being different from the first angle (para. 23, lines 8-14: the second angle differs from the first angle by between 10 and 80 degrees, etc.). 
Eilers suggests that “angles in these ranges provide superior noise reduction characteristics” (para. 23, lines 14-15), and further explains that the difference in angle between the plurality of flow paths causes the fluid flowing out of the angled outlets to compress a shear region generated by fluid flowing out of the perpendicular outlets and stabilizes the downstream flow, thereby reducing noise generated by fluid flowing through the device (para. 26). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid pressure reduction device of Sander such that the second angle at which outlet sections of the plurality of second flow paths are oriented is different than the first angle at which the outlet sections of the plurality of first flow paths are oriented, in view of the teachings of Eilers, as the use of a known technique (e.g., forming a fluid pressure reduction device to have a first plurality of flow path outlets with a perpendicular orientation and a second plurality of flow path outlets with a relatively angled orientation, as in Eilers) to improve a similar device (i.e., the fluid pressure reduction device of 
As a result, all of the limitations of claim 15 are met, or are otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753                     

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753